Exhibit 10.28 EMPLOYMENT AGREEMENT BETWEEN QCR HOLDINGS, INC. AND Cathie Whiteside THIS EMPLOYMENT AGREEMENT (this “ Agreement ”) dated as of the 27th day of August, 2007 is between QCR HOLDINGS, INC. (the “ Employer ”) and Cathie Whiteside (the “ Employee ”). RECITALS WHEREAS , the Employer desires to employ Employee as an officer of the Employer and Employee desires to become employed as an officer of the Employer; and WHEREAS , the Employer and the Employee have made commitments to each other on a variety of important issues concerning Employee’s employment, including the performance that will be expected of Employee, the compensation the Employee will be paid, how long and under what circumstances Employee will remain employed and the financial details relating to any decision that either the Employer or the Employee might ever make to terminate this Agreement; and WHEREAS , the Employer recognizes that circumstances may arise in which a change in control of the Employer through acquisition or otherwise may occur thereby causing uncertainty of employment without regard to the competence or past contributions of the Employee which uncertainty may result in the loss of valuable services of the Employee, and the Employer and the Employee wish to provide reasonable security to the Employee against changes in the employment relationship in the event of any such change in control. NOW, THEREFORE, in consideration of the promises and of the covenants and agreements hereinafter contained, it is covenanted and agreed by and among the parties hereto as follows: AGREEMENTS Section 1. Employment . The Employer hereby employs the Employee, and the Employee hereby accepts employment, upon the terms and conditions hereinafter set forth. Section 2. Duties . The Employee agrees to provide all services necessary, incidental or convenient as the EVP, Corporate Strategy and Branding of the Employer and such similar duties for the Employer’s subsidiaries as a dual employee of the Employer’s subsidiaries as may be from time to time requested by the Employer. The Employer shall designate the location or locations for the performance of the Employee's services. The Employer shall furnish or make available to the Employee such equipment, office space and other facilities and services as shall be adequate and necessary for the performance of Employee’s duties. Section 3. Term . The term of this Agreement shall commence on August 27th, 2007 (the “ Effective Date ”), and shall continue for a period of one (1) year. This Agreement shall automatically extend for one (1) year on each anniversary of the Effective Date, unless terminated by either party effective as of the last day of the then current one (1) year extension by written notice to that effect delivered to the other not less than ninety (90) days prior to the anniversary of such Effective Date. Section 4. Compensation . As compensation for the services to be provided by the Employee hereunder: (a) Base Salary . The Employer shall pay Employee an annual base salary of One Hundred Ten Thousand dollars ($110,000.00) (“ Base Salary ”). Base Salary shall be payable bi-weekly, in equal installments in accordance with the Employer’s payroll practice. The Employee's Base Salary shall be subject to review annually, commencing January1, 2008, and shall be maintained or increased during the term hereof in accordance with the Employer's established management compensation policies and plan. (b) Bonuses . The Employee shall be entitled to receive cash bonuses (“ Cash Bonus ” or “ Cash Bonuses ”) based upon performance which may be granted in the future in the discretion of the Employer. In addition, the Employee may receive such additional bonuses or awards in the form of stock options, restricted stock or other equity compensation, as determined in the discretion of the Employer. (c) Benefits . The Employer shall provide the following additional benefits to the Employee: (i) Medical Insurance. Family medical insurance, provided that Employee shall be responsible for paying any portion of the premium in accordance with the Employer’s policy applied to similarly situated employees. (ii) Reimbursements. Reimbursement of reasonable expenses advanced by the Employee in connection with performance of Employee’s duties hereunder. (iii) Personal Days. The Employee will initially be entitled to twenty five (25) personal days, which may be increased in accordance with the Employer's established policies and practices. (iv) Disability Coverage. Long-term and short-term disability coverage equal to approximately 60% of Base Salary and Average Annual Bonus, subject to the terms of the Employer’s insurance or other policies covering the same, as such percentage or other terms may be changed from time to time by the Employer. For purposes of this Agreement, “ Average Annual Bonus ” shall mean the average of the three (3) most recent annual Cash Bonuses paid to the Employee immediately preceding the determination date. (v) Employee Benefits: Participation in a 401(k)/profit sharing plan, deferred compensation program and such other benefits as are specifically granted to Employee or in which Employee participates as an employee of the Employer. (vi) Life Insurance. Universal life insurance of two (2) times Base Salary and Average Annual Bonus as of the date of this Agreement. The Employee will be allowed to purchase additional life insurance of at least that same amount through such plan. Section 5. Stock Options . On the first business day of the month following the Effective Date, the Board, or the appropriate committee thereof, shall grant the Employee an option to purchase five thousand (5000) shares of common stock of the Employer (the “ Stock Option ”) pursuant to the terms of the QCR Holdings, Inc. 1997 Stock Incentive Plan (the “ Stock Incentive Plan ”). The Stock Option shall (i) have an exercise price per share equal to the Fair Market Value (as defined in the Stock Incentive Plan) of the shares on the date of grant; (ii) have a term of ten (10) years; (iii)be a non-qualified Stock Option; and (iv)vest twenty percent (20%) on each anniversary of the date of grant (fully vested on the 5th anniversary of the Effective Date). Section 6. Non-Qualified Deferred Compensation . Employee shall be eligible to participate in a non-qualified deferred compensation arrangement under which the Employee may elect to defer up to fifteen percent (15%) of the Employee’s Base Salary and Cash Bonus, if any, and a match of 50% with a maximum of 6%. The Employer shall credit such deferral with an interest rate of the prime rate as reported in the Wall Street Journal plus one percentage point as of January1 each year, provided such rate shall not be less than four percent (4%) and no more than eight percent (8%) per annum. All other terms of the deferred compensation arrangement shall be determined by the Employer and set forth in the governing documents of such arrangement. Section 7. Time Requirement . The Employee shall devote Employee’s best efforts and full business time to Employee’s duties under this Agreement. The Employee shall be allowed to serve on outside boards subject to the consent of the Employer. Section 8. Termination upon Disability . In the event of the Employee’s Disability (as defined below) during the employment term, payments based upon the Employee's then current annual Base Salary and Average Annual Bonus shall continue thereafter through the last day of the one (1) year period beginning on the date of such Disability, after which time Employee’s employment shall terminate. Payments made in the event of the Employee's Disability shall be equal to 60% of Employee’s Base Salary and Average Annual Bonus, less any amounts received under the Employer's short or long-term disability programs, as applicable. Disability for purposes of this Agreement shall mean that the Employee is limited from performing the material and substantial duties of the position(s) set forth in Section2 due to the Employee’s sickness or injury for a period of six (6) consecutive months. The Board shall determine whether and when the Employee has incurred a Disability under this Agreement. In the event of the Employee's death during the term of this Agreement, such amounts shall be payable to the persons designated in writing by the Employee, or if none, to Employee’s estate. Section 9. Confidentiality and Loyalty . The Employee acknowledges that during the course of Employee’s employment Employee has produced and will produce and have access to material, records, data, trade secrets and information not generally available to the public (collectively, “ Confidential Information ”) regarding the Employer and any subsidiaries and affiliates. Accordingly, during and subsequent to termination of this Agreement, the Employee shall hold in confidence and not directly or indirectly disclose, use, copy or make lists of any such Confidential Information, except to the extent that such information is or thereafter becomes lawfully available from public sources, or such disclosure is authorized in writing by the Employer, required by a law or any competent administrative agency or judicial authority, or otherwise as reasonably necessary or appropriate in connection with performance by the Employee of Employee’s duties hereunder. All records, files, documents and other materials or copies thereof relating to the Employer's business which the Employee shall prepare or use, shall be and remain the sole property of the Employer, shall not be removed from the Employer's premises without its written consent, and shall be promptly returned to the Employer upon termination of the Employee's employment hereunder. The Employee agrees to abide by the Employer's reasonable policies, as in effect from time to time, respecting avoidance of interests conflicting with those of the Employer. Section 10. Non-Solicitation . (a) Non-Solicitation Covenant . As an essential ingredient of and in consideration of this Agreement and the payment of the amounts described in Sections 4 and 11, the Employee hereby agrees that, except with the express prior written consent of the Employer, for a period of eighteen months (18) after the termination of the Employee's employment with the Employer (the “ Non-Solicitation Period ”), Employee will not, directly or indirectly, solicit or induce, or attempt to solicit or induce: (i) any employee of the Employer to terminate employment with the Employer; or (ii) any customer of the Employer and its subsidiaries and affiliates to terminate its relationship with the Employer or its subsidiaries and affiliates (the “ Non-Solicitation Covenant ”). If the Employee violates the Non-Solicitation Covenant and the Employer brings legal action for injunctive or other relief, the Employer shall not, as a result of the time involved in obtaining such relief, be deprived of the benefit of the full period of the Non-Solicitation Covenant. Accordingly, the Non-Solicitation Covenant shall be deemed to have the duration specified in this Section computed from the date the relief is granted but reduced by the time between the period when the Non-Solicitation Period began to run and the date of the first violation of the Non-Solicitation Covenant by the Employee. (b) Remedies for Breach of Non-Solicitation Covenant . The Employee acknowledges that the restrictions contained in this Section 10 and Section 9 are reasonable and necessary for the protection of the legitimate business interests of the Employer, that any violation of these restrictions would cause substantial injury to the Employer and such interests, that the Employer would not have entered into this Agreement with the Employee without receiving the additional consideration offered by the Employee in binding himself to these restrictions and that such restrictions were a material inducement to the Employer to enter into this Agreement. In the event of any violation or threatened violation of these restrictions, the Employer, in addition to and not in limitation of, any other rights, remedies or damages available to the Employer under this Agreement or otherwise at law or in equity, shall be entitled to preliminary and permanent injunctive relief to prevent or restrain any such violation by the Employee and any and all persons directly or indirectly acting for or with Employee, as the case may be. Section 11. Severance . (a) Termination Without Cause . If the Employee is terminated without “Cause” (as defined below), the Employer will pay the Employee a sum equal to the sum of (i)twelve (12) months of Base Salary. Such payment shall be made in a lump sum within 15 days of termination or in equal installments over the six-month (6) period, at the Employer's option. (b) Termination for Cause or Voluntary Termination . If the Employee is terminated for Cause (as defined below) or voluntarily terminates Employee’s employment, then the Employer shall pay Employee any accrued and unpaid Base Salary, and any accrued and unpaid personal days and shall have no further obligations to the Employee under this Agreement. For purposes of this Agreement, “ Cause ” shall mean: (i) the Employee's death; (ii) a material violation by the Employee of any applicable material law or regulation respecting the business of the Employer or its subsidiaries; (iii) the Employee being found guilty of a felony, an act of dishonesty in connection with the performance of Employee’s duties as an officer of the Employer, or which disqualifies the Employee from serving as an officer of the Employer; or (iv) the willful or negligent failure of the Employee to perform Employee’s duties hereunder in any material respect. Whether Cause exists shall be determined as follows: (y) if Douglas M. Hultquist is then an executive with the Employer, then if he shall determine that Cause exists, the Cause shall exist; and (z) if Douglas M. Hultquist is not an executive with the Employer at such time, then Cause shall be determined in the discretion of the Board of Directors of the Employer. (c) Termination Upon Change in Control . If a Change in Control (as defined below) occurs and the Employee is terminated within one (1) year following the Change in Control or the Employee suffers a Change in Duties (as defined below) and elects to terminate Employee’s employment within six (6) months following the Change in Control, a severance payment will be made within 15 days of termination equal to the sum of eighteen months (18) of Base Salary and Employee’s Average Annual Bonus. In addition, the Employer shall continue, or cause to be continued, Employee’s health insurance as in effect on the date of termination (including, if applicable, family coverage) for twelve months (12). For purposes of this paragraph, the term “ Change in Duties ” shall mean any one or more of the following events that occurs after a Change in Control: (i) a significant change in the nature or scope of Employee’s authority or duties from those applicable to Employee immediately prior to the date on which a Change in Control occurs; (ii) a reduction of more than ten percent (10%) in Employee’s annual Base Salary from that provided to Employee immediately prior to the date on which a Change in Control occurs; (iii) Employee’s eligibility to participate, and participation, in bonus, stock option, incentive award and other compensation plans that provide opportunities to receive compensation are not the same or greater than that of executives of any successor of the Employer (including its affiliates) with comparable duties to those of Employee; or (iv) a change, without Employee’s written agreement, in the location of Employee’s principal place of employment with the Employer by more than thirty-five (35) miles from the location where Employee was principally employed immediately prior to the date on which a Change in Control occurs. For purposes of this paragraph, the term “ Change in Control ” shall mean the following: (i)
